DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 6-10 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/09/2021.
Applicant’s election without traverse of Species A in the reply filed on 11/09/2021 is acknowledged.
Drawings
The drawings are objected to because the drawings are generally fuzzy and are poor quality.  Hand written numbers are largely illegible (see for example Fig. 1 & 4).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5, and 11-20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

	Regarding claim 5, the recitation of “a flexible sheet” lacks antecedent basis.
	Regarding claim 18, the recitation of “an active vortex generator” (line 4) is unclear, as it is unclear if this is the same as, or different from the same limitation recited in line 1.  It is further unclear how “an active vortex generator” can comprise “an active vortex generator.” 
	Claims 2-5, 11-17, and 19-20 are rejected for their dependency from the claim(s) above. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 18-20 is/are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Scher (US20040207292).
	Regarding claim 18, Scher discloses an active vortex generator (Fig. 4) for a heat exchanger, comprising: an anchor (106a) adapted to be coupled across a fluid channel and parallel to a heat transfer surface in the fluid channel (this is considered a statement of intended use); an active vortex generator (104) affixed to the anchor and adapted to extend in 
Regarding claim 19, Scher discloses the limitations of claim 18, and Scher further discloses the actuator (one of elements 400) is coupled to a first end of the anchor (see either end of 106a), the active vortex generator further comprising: a second actuator (other one of elements 400) coupled to a second end (respective other end of 106a) of the anchor and configured to move the anchor along the oscillation path.
Regarding claim 20, Shcer discloses the limitations of claim 18, and Scher further discloses the actuator is configured to move the anchor along the oscillation path at a frequency of 0.05-0.2 seconds (the apparatus of Scher is capable of operating in such a manner).  The applicant is reminded that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the structural limitations of the claim, as is the case here; refer to MPEP 2114(II).   
Claim(s) 1 and 3 is/are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Kaslusky (US20120006511). 
	Regarding claim 1, Kaslusky discloses a heat exchanger (Fig. 1/2) with an active vortex generator, comprising: a cooling fluid channel (14) comprising a heat transfer surface (surface of 16), the cooling fluid channel adapted to receive a flow of a cooling fluid (incoming flow 12) along a length of the cooling fluid channel; an anchor (22) extending across the cooling fluid channel in a direction perpendicular to the length of the cooling fluid channel and parallel to 
Regarding claim 3, Kaslusky discloses the limitations of claim 1, and Kaslusky further discloses the active vortex generator comprises a flexible sheet of material selected (flexible member - ¶[0017]).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 and 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Scher (US20040207292) in view of Kaslusky (US20120006511).
Regarding claim 1, Scher teaches a heat exchanger (Fig. 4 & “cooling of electronic systems” - ¶[0008]) with an active vortex generator (104), comprising: an anchor (106a) extending across the cooling fluid channel in a direction perpendicular to the length of the cooling fluid flow; and an active vortex generator (104) affixed to the anchor.

Kaslusky teaches a heat exchanger (Fig. 1/2) having a cooling fluid channel (14) comprising a heat transfer surface (surface of 16), the cooling fluid channel adapted to receive a flow of a cooling fluid (incoming flow 12) along a length of the cooling fluid channel;  the anchor (22) extending across the cooling fluid channel in a direction perpendicular to the length of the cooling fluid channel and parallel to the heat transfer surface and the active vortex generator (18/28) configured to extend in a direction parallel to the heat transfer surface, in order to provide such a vortex generator to a heat transfer channel and surface, thereby inducing unsteadiness in the flow and increasing thermal energy transfer (¶[0003]). 
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Scher to provide such a vortex generator to a heat transfer channel and surface as taught by Kaslusky, thereby inducing unsteadiness in the flow and increasing thermal energy transfer (¶[0003]).
	Regarding claim 2, Scher teaches the limitations of claim 1, and Scher further teaches 
the anchor is a bar or beam (106a). 
Regarding claim 3, Scher teaches the limitations of claim 1, and Scher further teaches the active vortex generator comprises a flexible sheet of material selected (compliant to flexure - ¶[0035]).
Regarding claim 4, Scher teaches the limitations of claim 3, and Scher further teaches  the sheet of material is selected from a group of flexible materials consisting of a metal plate (sheet metal - ¶[0035]). 
Regarding claim 5, Scher teaches the limitations of claim 3, and Scher further teaches  
a leading edge (left edge of 104) of the flexible sheet of material is affixed to the anchor (106a) as a rotatable joint and a trailing edge (right edge of 104) of the flexible sheet of material is free to move within the cooling fluid channel.
Regarding claim 15, Scher teaches the limitations of claim 1, and Scher further teaches  
 an actuator (elements 400) coupled to the anchor (106a) and configured to move the anchor along an oscillation path (see path between position of 104 and phantom position 406) within the cooling fluid channel.
Regarding claim 16, Scher teaches the limitations of claim 15, and Scher further teaches    the actuator (one of 400) is coupled to a first end of the anchor (one end of 106a), the heat exchanger further comprising: a second actuator (other one of 400) coupled to a second end (respective other end of 106a) of the anchor and configured to move the anchor along the oscillation path.
Regarding claim 17, Scher teaches the limitations of claim 15, and Scher further teaches    the actuator is configured to move the anchor along the oscillation path at a frequency of 0.05-0.2 seconds (the apparatus of Scher is capable of operating in such a manner).  
.   
Claims 11-12 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Scher (US20040207292) in view of Kaslusky (US20120006511) and in further view of Trautman (US20030043531). 
	Regarding claims 11-12 and 14, Scher teaches the limitations of claim 1, and Scher does not teach the active vortex generator comprises a sheet of material with a length between 0.5-2.5 mm, a width of the sheet of material is substantially the same dimension as the length of the sheet of material, and a thickness of the sheet of material is less than 0.05 times the length of the sheet of material.
Trautman teaches a sheet of material with a length between 0.5-2.5 mm (see overlapping range of 10 microns to several millimeters - ¶[0021]), a width of the sheet of material is substantially the same dimension as the length of the sheet of material (see overlapping range of 10 microns to several millimeters in length, width - ¶[0021]), and a thickness of the sheet of material is less than 0.05 times the length of the sheet of material (see overlapping range with a thickness of 10-100 microns and length of 10 microns to several millimeters - ¶[0021]). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Scher to include the dimensions of Trautman, as it has been held obvious to try when choosing from a finite number of .
Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Scher (US20040207292) in view of Kaslusky (US20120006511) and in further view of Trautman (US20030043531) and Buckland (US20150285270). 
Regarding claim 13, Scher teaches the limitations of claim 11, and Scher does not teach  a width of the cooling fluid channel is 2-3 times the length of the sheet of material.
	Buckland teaches a width of the cooling fluid channel is 2-3 times the length of the sheet of material (see Table in ¶[0066], with a ratio of approximately 2 of length to wall width). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Scher to include the ratio of Buckland, as it has been held obvious to try when choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success (MPEP 2143).  In the instant case, Buckland teaches such a ratio is suitable for a vortex generator for use in a heat exchanger. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC S RUPPERT whose telephone number is (571)272-9911. The examiner can normally be reached Monday - Friday 8 am - 4 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on 571-272-1184. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIC S RUPPERT/             Primary Examiner, Art Unit 3763